DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: roughness of less than 1.4 A… 1 A… 10 A… 3 A… 2 A… 5 A. Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “encapsulation layer,” “monocrystalline silicon growth furnace,” “furnace body,” “crucible,” “heater unit,” “heat shield,” “cavity,” “heat field,” and “side of the heat shield” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Examiner' s Comment
Applicants'  attention is drawn to the fact that the instant claims are directed to at least two distinct inventions – a thin-film heat insulation sheet, represented by claims 1-13, and a monocrystalline silicon growth furnace, represented by claims 14-20.  The restriction requirement is not made at this time; however it may be imposed later if the claims are amended to introduce additional limitations to each invention, which would require an additional search in each Group of claims.
Claim Objections
Claims 2-20 are objected to because of the following informalities:  
Claims 2 and 4 recite “…roughness of less than…” which should read “…a roughness of less than...” 
Claims 3, 5 and 7-12 recite “…roughness of less than…” which should read “…the roughness of less than...” 
Claims 14-20 recite “…a thin-film heat insulation sheet…growth of monocrystalline silicon…” which should read “… [[a]] the thin-film heat insulation sheet... growth of a monocrystalline silicon…” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The recited in claim 1 “A thin-film heat insulation sheet for a monocrystalline silicon growth furnace, wherein the thin-film heat insulation sheet for a monocrystalline silicon growth furnace comprises…” constitutes an indefinite subject matter. It appears that “wherein the thin-film heat insulation sheet for a monocrystalline silicon growth furnace” is redundant, and it is not clear what is meant by adding “the thin-film heat insulation sheet for a monocrystalline silicon growth furnace.” For examining purpose, this limitation is interpreted as “A thin-film heat insulation sheet for a monocrystalline silicon growth furnace, comprising…” Also, the term “thin” in claim 1 is a relative term which renders the claim indefinite. The term “thin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the metes and bounds of claim 1 are not readily ascertainable. Clarification and/or correction are/is required. Claims 2-20 are rejected because they depend on claim 1.
The recited in claim 2 “…roughness of less than 1.4 A…” constitutes an indefinite subject matter. It is not clear what “roughness of less than 1.4 A” means. Therefore, the metes and bounds of claim 1 are not readily ascertainable. For examining purpose, this limitation is assumed as “roughness of less than 1.4 Å”. Clarification and/or correction are/is required. Claims 2, 3, 7, 10, 15 and 16 are rejected because they depend on claim 2.
The recited in claim 3 “…roughness of less than 1 A…” constitutes an indefinite subject matter. It is not clear what “roughness of less than 1 A” means. Therefore, the metes and bounds of claim 3 are not readily ascertainable. For examining purpose, this limitation is assumed as “roughness of less than 1 Å.” Clarification and/or correction are/is required. Claim 16 is rejected because it depends on claim 3.
The recited in claim 4 “…roughness of less than 10 A…” constitutes an indefinite subject matter. It is not clear what “roughness of less than 10 A” mans. Therefore, the metes and bounds of claim 4 are not readily ascertainable. For examining purpose, this limitation is assumed as “roughness of less than 10 Å.” Clarification and/or correction are/is required. Claims 5, 8, 11, 17 and 18 are rejected because they depend on claim 4.
The recited in claim 5 “…roughness of less than 3 A…” constitutes an indefinite subject matter. It is not clear what “roughness of less than 3 A”. Therefore, the metes and bounds of claim 5 are not readily ascertainable. For examining purpose, this limitation is assumed as “roughness of less than 3 Å” means. Clarification and/or correction are/is required. Claim 18 is rejected because it depends on claim 5.
The recited in claim 7 “…roughness of less than 2 A…” constitutes an indefinite subject matter. It is not clear what “roughness of less than 2 A” means. Therefore, the metes and bounds of claim 7 are not readily ascertainable. For examining purpose, this limitation is assumed as “roughness of less than 2 Å”. Clarification and/or correction are/is required. Claim 10 is rejected because it depends on claim 7.
The recited in claim 8 “…roughness of less than 2 A…” constitutes an indefinite subject matter. It is not clear what “roughness of less than 2 A” means. Therefore, the metes and bounds of claim 8 are not readily ascertainable. For examining purpose, this limitation is assumed as “roughness of less than 2 Å”. Clarification and/or correction are/is required. Claim 11 is rejected because it depends on claim 8.
The recited in claim 9 “…roughness of less than 2 A…” constitutes an indefinite subject matter. It is not clear what “roughness of less than 2 A” means. Therefore, the metes and bounds of claim 9 are not readily ascertainable. For examining purpose, this limitation is assumed as “roughness of less than 2 Å”. Clarification and/or correction are/is required. Claim 12 is rejected because it depends on claim 9.
The recited in claims 10, 11 and 12 “…roughness of less than 1 A…” constitutes an indefinite subject matter. It is not clear what “roughness of less than 1 A” means. Therefore, the metes and bounds of claims 10, 11 and 12 are not readily ascertainable. For examining purpose, this limitation is assumed as “roughness of less than 1 Å”. Clarification and/or correction are/is required. 
The recited in claims 14-20 “A monocrystalline silicon growth furnace, wherein the monocrystalline silicon growth furnace comprises…” constitutes an indefinite subject matter. It appears that “wherein the monocrystalline silicon growth furnace” is redundant, and it is not clear what is meant by adding “the monocrystalline silicon growth furnace.” Therefore, the metes and bounds of claims 14-20 are not readily ascertainable. For examining purpose, this limitation is interpreted as “A monocrystalline silicon growth furnace, comprising …”. Clarification and/or correction are/is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. MPEP 2164.01 establishes the analysis required to determine whether the filed disclosure contains sufficient information regarding the subject matter of the claims as to one skilled in the art to make and use the claimed invention without undue experimentation. The factors to be considered to determine whether any necessary experimentation is undue, also known as The Wand factors, see In re Wands, 858 F. 2d 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
After analyzing the application with the above factors, the examiner concluded that there is no enabling disclosure of “the thin-film heat insulation sheet is further provided with an encapsulation layer which is suitable for encapsulating the laminated structure” as recited in claim 13, because there is no enabling disclosure in the instant specification about how the encapsulation layer is provided for encapsulating the laminated structure, and the specification also does not provide any specific description about the encapsulation layer for example there is no any disclosure about the material or composite of the encapsulation layer. Therefore, the amount of direction provided by the inventor is not sufficient to allow one of ordinary skilled in the art to make or use the invention without undue experimentation. Claim 20 is rejected because it depends on claim 13.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 14 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Abe Takao (WO 02103092 A1, machine translation, “Takao”).
Regarding claim 1, Takao (entire document) teaches a thin-film heat insulation sheet 34 for a monocrystalline silicon growth furnace comprises a plurality of first refractive layers (for example layers A) and a plurality of second refractive layers (for example layers B) which have different refractivity from that of the one or more first refractive layers (figs 3, 5 and 8, claims 1, 2, 4, 9, 14, pages 6 and 14), the one or more first refractive layers (for example layers A) and the one or more second refractive layers (for example layers B)  are laminated alternately to form a laminated structure (figs 3, 5 and 8, abstract, claims 1-4 and 9-12, pages 5-11), and the first refractive layer (for example layers A)  is attached to the second refractive layer (for example layers B)  disposed adjacent thereto (figs 3, 5 and 8, pages 11 and 12).
Regarding claim 14, Takao (figs 1-14) teaches a monocrystalline silicon growth furnace comprising a furnace body 2, a crucible 12, a heater unit 15, a heat shield 32/33, and the thin-film heat insulation sheet 34 (abstract, pages 13 and 14); the thin-film heat insulation sheet 34 is provided on the heat shield 32/33 (figs 1, 2, 10-14); a cavity is provided in the furnace body 2 (figs 1 and 14); the crucible 12 is arranged in the cavity and is used to contain melt 14 for growth of the monocrystalline silicon 23 (abstract); the heater unit 15 is arranged between the crucible 12 and the furnace body 2 and is used to provide a heat field required for the growth of the monocrystalline silicon (figs 1 and 14); and the heat shield 32/33 is arranged in an upper portion of the crucible 12 and is used to reflect heat energy emitted from the crucible 12 and the thin-film heat insulation sheet 34 is arranged on a side of the heat shield close to the crucible (figs 1, 2 and 10-13, abstract, pages 6 and 16).
Claims 2, 3, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Takao as applied to claim 1 above, and further in view of Sugahara et al (US 20100112790 A1, “Sugahara”).
Regarding claim 2, Takao teaches that all the first refractive layers are made of silicon and each of the first refractive layers has a thickness (claims 9-13), and further teaches that the thickness of silicon first refractive layer is determined/controlled in order to provide suitable layered structure for reflecting heat (claim 11 and page 9). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified/optimized Takao, and obtained various thicknesses of silicon layer including the instantly claimed “from 0.1 mm to 0.8 mm” as recited in claim 2 and “from 0.1 mm to 0.3 mm” as recited in claim 3 in order to provide suitable layered structure for reflecting heat, by conducting routine experimentation of a result effective variable. See MPEP 2144.05 (II) (A-B).  
Takao does not explicitly teach that the silicon layer has a roughness of less than 1.4 Å or 1 Å. However it is a known practice that a silicon layer has a roughness of 3 nm or less as taught by Sugahara (0071 and 0131), Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Takao per teaching of Sugahrara in order to provide suitable surface for its further application (0071 and 0131).
Further, it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Regarding claims 15 and 16, Takao/Sugahrara, specifically Takao (figs 1-14) teaches a monocrystalline silicon growth furnace comprising a furnace body 2, a crucible 12, a heater unit 15, a heat shield 32/33, and the thin-film heat insulation sheet 34 (abstract, pages 13 and 14); the thin-film heat insulation sheet 34 is provided on the heat shield 32/33 (figs 1, 2, 10-14); a cavity is provided in the furnace body 2 (figs 1 and 14); the crucible 12 is arranged in the cavity and is used to contain melt 14 for growth of the monocrystalline silicon 23 (abstract); the heater unit 15 is arranged between the crucible 12 and the furnace body 2 and is used to provide a heat field required for the growth of the monocrystalline silicon (figs 1 and 14); and the heat shield 32/33 is arranged in an upper portion of the crucible 12 and is used to reflect heat energy emitted from the crucible 12 and the thin-film heat insulation sheet 34 is arranged on a side of the heat shield close to the crucible (figs 1, 2 and 10-13, abstract, pages 6 and 16).
Claims 4, 5, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Takao as applied to claim 1 above, and further in view of and Kosei et al (WO 2012077279 A1, “Kosei”’) and Shoji Akiyama (US 20170330747 A1, “Akiyama”).
Regarding claim 4 and 5, Takao the first layer as addressed above, but dos not explicitly teach all the first layers are made of molybdenum. However it is known that reflective layers made of Mo are used in a single crystal apparatus, and the thickness per reflective layer is 5 mm or less (abstract, claim 4 and page 7). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Takao per teaching of Kosei in order to protect a chamber from heat radiation (Kosei abstract). Further, it is well-established that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also see MPEP 2144.07.
Takao/Kosei teaches the layer made of Mo as addressed above, but does not explicitly teach that the refractive layers has a roughness of less than 10 Å or less than 3 Å. However Akiyama teaches a composite substrate, wherein a surface roughness of film made of Mo is adjusted to be 1 nm or less (0015). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Takao/Kosei per teaching of Akiyama in order to provide suitable condition for further application for example producing composite substrate with high quality (Akiyama 0001 and 0015).
Regarding claims 17 and 18, Takao/Kosei/Akiyama, specifically Takao (figs 1-14) teaches a monocrystalline silicon growth furnace comprising a furnace body 2, a crucible 12, a heater unit 15, a heat shield 32/33, and the thin-film heat insulation sheet 34 (abstract, pages 13 and 14); the thin-film heat insulation sheet 34 is provided on the heat shield 32/33 (figs 1, 2, 10-14); a cavity is provided in the furnace body 2 (figs 1 and 14); the crucible 12 is arranged in the cavity and is used to contain melt 14 for growth of the monocrystalline silicon 23 (abstract); the heater unit 15 is arranged between the crucible 12 and the furnace body 2 and is used to provide a heat field required for the growth of the monocrystalline silicon (figs 1 and 14); and the heat shield 32/33 is arranged in an upper portion of the crucible 12 and is used to reflect heat energy emitted from the crucible 12 and the thin-film heat insulation sheet 34 is arranged on a side of the heat shield close to the crucible (figs 1, 2 and 10-13, abstract, pages 6 and 16).
Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Takao as applied to claim 1 above, and further in view of Dong-byum Kim (US 20060024592 A1, “Kim”).
Regarding claim 6, Takao teaches that the first refractive layers in the laminated structure is made of silicon (claim 4-8), but does not explicitly teach that at least one ne of the first refractive layers is made of molybdenum. However it is a known practice that molybdenum/silicon layers are used as multi-layered reflective structure a taught by Kim (abstract, 0018-0020 and 0040-0041). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Takao per teaching of Kim in order to provide structure for preventing heat reflection or absorption (Kim 0040). 
Takao/Kim teaches the at least one of the first refractive layers made of silicon (having a certain thickness), and the at least one of the first refractive layers made of molybdenum (having a certain thickness), but does not explicitly teach the thickness of the silicon in a range from 0.1 mm to 0.8 mm, and the thickness of molybdenum in a range from 0.5 mm to 3 mm. However, Takao teaches the thickness of the refractive layers are determined/controlled in order to provide suitable layers for reflecting heat (claim 11 and page 9). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified/ optimized Takao, and obtained various thicknesses of the layers including the instantly claimed “the thickness of silicon in a range from 0.1 mm to 0.8 mm and the thickness of molybdenum in a range from 0.5 mm to 3 mm” in order to provide suitable layers/ structures for reflecting heat, by conducting routine experimentation of a result effective variable. See MPEP 2144.05 (II) (A-B).  Further it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 19, Takao/Kim, specifically Takao (figs 1-14) teaches a monocrystalline silicon growth furnace comprising a furnace body 2, a crucible 12, a heater unit 15, a heat shield 32/33, and the thin-film heat insulation sheet 34 (abstract, pages 13 and 14); the thin-film heat insulation sheet 34 is provided on the heat shield 32/33 (figs 1, 2, 10-14); a cavity is provided in the furnace body 2 (figs 1 and 14); the crucible 12 is arranged in the cavity and is used to contain melt 14 for growth of the monocrystalline silicon 23 (abstract); the heater unit 15 is arranged between the crucible 12 and the furnace body 2 and is used to provide a heat field required for the growth of the monocrystalline silicon (figs 1 and 14); and the heat shield 32/33 is arranged in an upper portion of the crucible 12 and is used to reflect heat energy emitted from the crucible 12 and the thin-film heat insulation sheet 34 is arranged on a side of the heat shield close to the crucible (figs 1, 2 and 10-13, abstract, pages 6 and 16).
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Takao/ Sugahara as applied to claim 2 above, and further in view of Kamata et al (US 20090140235 A1, “Kamata”).
Regarding claims 7 and 10, Takao teaches that the second refractive layers are made of SiO2 (silicon dioxide), and each of the first refractive layers has a thickness (claims 5-14), and further teaches that the thickness of the second refractive layer is determined/ controlled in order to provide suitable layer for reflecting heat (claim 11 and page 9). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified/optimized Takao, and obtained various thicknesses of silicon dioxide layer including the instantly claimed “from 0.1 mm to 1.5 mm” as recited in claim 7 and “from 0.1 to 0.5 mm" as recited in claim 10 in order to provide suitable layer for reflecting heat, by conducting routine experimentation of a result effective variable. See MPEP 2144.05 (II) (A-B). Further it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Takao does not explicitly teach that the silicon dioxide layer has a roughness of less than 2 Å or 1 Å. However it is a known practice that a silicon layer has a roughness of 0.5 nm or less as taught by Kamata (0024 and 0054), Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Takao/Sugahara per teaching of Kamata in order to provide suitable surface for its further application Kamata (0024 and 0054).
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Takao/Kosei/Akiyama as applied to claim 4 above, and further in view of Kamata et al (US 20090140235 A1, “Kamata”).
Regarding claims 8 and 11, Takao that the second refractive layers are made of SiO2 (silicon dioxide), and each of the first refractive layers has a thickness (claims 5-14), and further teaches that the thickness of the second refractive layer is determined/ controlled in order to provide suitable layer for reflecting heat (claim 11 and page 9). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified/optimized Takao, and obtained various thicknesses of silicon dioxide layer including the instantly claimed “from 0.1 mm to 1.5 mm” as recited in claim 8 and “from 0.1 to 0.5 mm" as recited in claim 11 in order to provide suitable layer for reflecting heat, by conducting routine experimentation of a result effective variable. See MPEP 2144.05 (II) (A-B). Further it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Takao/Kosei/Akiyama does not explicitly teach that the silicon dioxide layer has a roughness of less than 2 Å or 1 Å. However it is a known practice that a silicon layer has a roughness of 0.5 nm or less as taught by Kamata (0024 and 0054), Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Takao/Kosei/Akiyama per teaching of Kamata in order to provide suitable surface for its further application Kamata (0024 and 0054).
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takao/ Dong-byum Kim as applied to claim 6 above, and further in view of Kamata et al (US 20090140235 A1, “Kamata”).
Regarding claims 9 and 12, Takao that the second refractive layers are made of SiO2 (silicon dioxide), and each of the first refractive layers has a thickness (claims 5-14), and further teaches that the thickness of the second refractive layer is determined/ controlled in order to provide suitable layer for reflecting heat (claim 11 and page 9). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified/optimized Takao, and obtained various thicknesses of silicon layer including the instantly claimed “from 0.1 mm to 1.5 mm” as recited in claim 9, and “from 0.1 to 0.5 mm" as recited in claim 12 in order to provide suitable layer for reflecting heat, by conducting routine experimentation of a result effective variable. See MPEP 2144.05 (II) (A-B). Further it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Takao/ Dong-byum Kim does not explicitly teach that the silicon dioxide layer has a roughness of less than 2 Å or 1 Å. However it is a known practice that a silicon layer has a roughness of 0.5 nm or less as taught by Kamata (0024 and 0054), Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Takao/ Dong-byum Kim per teaching of Kamata in order to provide suitable surface for its further application Kamata (0024 and 0054).
Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takao as applied to claim 1 above, and further in view of Osamu Nozawa (US 20090214961 A1, “Nozawa”).
Regarding claim 13, Takao teaches the thin-film heat insulation sheet as addressed above, but does not explicitly teach an encapsulation layer which is suitable for encapsulating the laminated structure. However it is a known practice that a stacked layers are encapsulated by top and bottom members as taught by Nozawa (fig 5, 0070). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Takao per teaching of Nozawa in order to provide suitable structure with certain specific properties (Nozawa 0070).
Regarding claim 20, Takao/Nozawa, specifically Takao (figs 1-14) teaches a monocrystalline silicon growth furnace comprising a furnace body 2, a crucible 12, a heater unit 15, a heat shield 32/33, and the thin-film heat insulation sheet 34 (abstract, pages 13 and 14); the thin-film heat insulation sheet 34 is provided on the heat shield 32/33 (figs 1, 2, 10-14); a cavity is provided in the furnace body 2 (figs 1 and 14); the crucible 12 is arranged in the cavity and is used to contain melt 14 for growth of the monocrystalline silicon 23 (abstract); the heater unit 15 is arranged between the crucible 12 and the furnace body 2 and is used to provide a heat field required for the growth of the monocrystalline silicon (figs 1 and 14); and the heat shield 32/33 is arranged in an upper portion of the crucible 12 and is used to reflect heat energy emitted from the crucible 12 and the thin-film heat insulation sheet 34 is arranged on a side of the heat shield close to the crucible (figs 1, 2 and 10-13, abstract, pages 6 and 16).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 17/138, 842 (‘842).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of ‘842 teaches all of the instantly claimed limitations except for the thicknesses of the first refractive layer and the second refractive layer. However it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714